Ellison, J.
Defendant was a contractor with the general government for carrying the mails in Texas. Plaintiff charges that defendant, by contract with him, let a portion of the routes which he had of the government, to plaintiff at the price of $1,200 per year, for the space of two years, nine months, and two days. Defendant denies the contract. The judgment in the trial court was for plaintiff.
Atíc^evkfenceac' ap")rovaias:ency: The contract alleged is charged to have been made with defendant’s agent, Hallam. The controversy between the parties relates mainly to the authority of the agent to make the contract for defendant and the question of ratification. It seems that defendant authorized Hallam to let the contract for him, but claims that the agent’s authority was restricted in his letter oí authority, to a certain price per year, viz.: not more than $1,036. There was evidence tending to show that the letter did restrict the agent’s authority to a sum not exceeding that amount. On the other hand, there was evidence tending to show that a letter from defendant to the agent, which was exhibited to plaintiff at the time of making the contract, empowered the agent to make the contract for carrying the mail between certain points, and contained no limitation as to the amount which should be paid therefor. It is not worth while for us to examine the relative weight of these conflicting contentions. That has been determined by the jury.
The defendant likewise claims that the contract made with plaintiff and upon which his action is brought, was made by the agent aforesaid, subject to the approval of the defendant and that he not only refused to approve it, but affirmatively rejected it by telegram and letter. On the other hand, evidence in *365plaintiff’s behalf tended to show that the contract was •agreed upon one evening and was executed and left with the postmaster at Decatur, Texas, the next morning, to be by him held until 12 o’clock that day, when, if the agent, who intended to leave at that hour, did not receive a telegram from defendant rejecting the contract (the agent having telegraphed the defendant the evening before), it was to be delivered to the plaintiff. That no telegram having been received, the agent told plaintiff that the contract should be considered final. There being evidence to support either view of this part of the controversy, we must abide by the verdict.
PYgNennAratMcdatioSi instruction, On the question of ratification, there was likewise a conflict of testimony. It seems that plaintiff, after having carried the mails, as he contends, under the contract sued on for nearly a year, wrote to defendant for the difference between the contract price of $1,200 and $1,036 an.d then went to Sedalia, Missouri, where defendant resided, and there had a conversation at length with defendant. That he offered' to surrender up his contract. Plaintiff states that he said to defendant: “I am ready at any time to give the route up, and he agreed to send the man from Vernon, and I went home and looked for the Vernon men to come down and take the route off my hands. I waited, thinking he would send the men, and he never so much as wrote to me, just laid silent on me until the term was out-.”
We have no doubt that, taking the whole conversation at this time and connecting it with the fact that plaintiff went on with the mail route for the remainder of the term, it was ample to authorize the submission of the question of ratification to the jury.
This brings us to a consideration of the instructions. We have examined them with reference to the *366evidence upon which they were based and find that they are unobjectionable. As a series, including those for both parties, they present clearly and definitely the issues to be passed upon. The agency of Hallam, his authority, the 'contract and its effect, together with a proper submission for each party of ratification, was definitely embraced within them.
There were some objections to the evidence admitted. To some of these objections, no exceptions were saved. To others, the objection was much too general. Upon the whole, we find no reason to complain of the court on this head.
We have not set out the evidence in this opinion, since it would be a profitless labor. Nor have we entered into a detailed examination of the points made by defendant’s counsel, both at the argument and in briefs, against the instructions given for plaintiff. These points and suggestions in support thereof have been carefully considered with the result before stated. The judgment will be affirmed.
All concur.